lw|

FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AUG 2 6 2010
C|erk, U.S. District a d
) Bankruptcy Courtsn
Marcus Wallace, )
)
Plaintiff, )
)
v, ) Civil Action No. ,
) 10 1452
County of Franklin County, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, an inmate at the Franklin County Jail in Chambersburg, Pennsylvania, sues
Franklin County for what appears be property records. The complaint neither presents a federal

question nor provides a basis for diversity jurisdiction because the parties are not of diverse

citizenship and plaintiff has not pleaded an amount in controversy. A separate Order of dismissal

accompanies this Memorandum Opinion.

P~@) M~

Unifed Stat\e/s District Judge
Date: August /7 , 2010